Citation Nr: 9906754	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-49 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for a heart 
disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1973 and from June 1982 to July 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO decision which, in pertinent part, 
established service connection for a heart disorder (coronary 
artery disease, status post coronary artery bypass grafting), 
with a 100 percent rating effective from the veteran's 
separation from service through October 1996, and a 30 
percent rating effective from November 1996.  The veteran 
appeals for a higher rating for the service-connected heart 
condition.  The Board remanded the case in July 1998 for 
additional development.


REMAND

The RO has not sufficiently complied with the July 1998 Board 
remand, and thus the case must be returned to the RO for 
further development.  Stegall v. West, 11 Vet.App. 268 
(1998).  Following the Board's last remand, the RO located 
the report of a May 1998 VA heart examination and also 
obtained additional treatment records dated to August 1998.  
As noted in the last remand, as of January 1998 there are 
criteria for rating cardiovascular conditions including 
coronary artery bypass residuals.  The new rating criteria 
are partly based on metabolic equivalents (METs).  METs are 
measured by means of exercise testing or, if exercise testing 
cannot be performed for medical reasons, the examiner is to 
estimate the level of activity at which symptoms develop and 
the estimate is to be expressed in terms of METS.  38 C.F.R. 
§ 4.104 Note 2 and Diagnostic Code 7017 (1998).  The latest 
VA examination and treatment records do not contain all 
information (including METS) needed to rate the veteran's 
heart condition under the new rating criteria, and thus an 
additional examination is required.  Any recent treatment 
records should also be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment by all health care providers 
(VA and non-VA) who have treated him for 
a heart condition since August 1998.  The 
RO should then obtain copies of the 
related medical records.  38 C.F.R. 
§ 3.159.

2.  The veteran should undergo a VA heart 
examination to determine the severity of 
his service-connected heart condition.  
The claims folder should be provided to 
and reviewed by the doctor in conjunction 
with the examination.  The RO should also 
inform the examiner of the new rating 
criteria of Code 7017, and the examiner 
should report all findings necessary for 
rating under the new criteria.  This 
includes, but is not limited to, METS 
from exercise testing or, if exercise 
testing cannot be performed for medical 
reasons, a METS estimate by the examiner.

3.  After assuring full compliance with 
the above development, the RO should 
review the claim for a higher rating for 
the heart disability.  This should 
include consideration of the new rating 
criteria that became effective in January 
1998.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and they should be given an 
opportunity to respond, before the case 
is returned to the Board.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


